DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 are cancelled and claims 8-14 are newly added. Claims 8-14 filed 12/11/20 are pending.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or abstract idea), an abstract idea without significantly more. Claims 8-13 are directed to systems, and claim 14 is drawn to a method, all of which are statutory classes of invention.
Nevertheless, independent claims 8 and 14 are directed to an abstract idea. The claims are drawn to commercial or legal interactions under certain methods of organizing human activity, processing requests, in this case. 
The independent claims recite the following limitations which fall under commercial or legal interactions: displaying of request information and status information on the progress of 
If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as fundamental economic practice but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept processing requests with generally recited computer elements such as mobile device, first processing device, and final processing device. Accordingly, the mobile device, first processing device, and final processing device computer elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions grouping.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
Regarding dependent claims 9-11, the claims are directed to limitations which serve to limit the information collection device. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 12, the claim is directed to limitations which serve to limit by the RFID device. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 13, the claim is directed to limitations which serve to limit by the card server/provider/issuer. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6. 	Claims 8, 10-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paukner (DE 102013017100).
Re Claims 8, 14: Paukner discloses comprising:
processing at least one request of at least one mobile device using at least one first processing device and a final processing device of the system, wherein the mobile device is configured to process a request application, by which a request information including a request identification information and a status information on the progress of the processing of the request are communicated between the mobile device and the first processing device and is displayable on a display of the mobile device (see [0060-0063, 0065, 0067] discloses location information service 20 and location request processing system as well as comparison information service network 40 over a network, wherein first processing device is location 
displaying of request information and status information on the progress of the processing of the request at the mobile device (see [0074, 0075, 0086] requestor with mobile terminal, or smartphone, 10);
and wherein the first processing device is configured to pre-process the request information and to transmit, directly or via further processing devices to the final processing device, and processing the request information in at least the first processing device and the final processing device, wherein in the final processing device there is stored identity identification information identifying the user of the system and/or the mobile device of the user (see [0075-0085] location response data of service 20 contains descriptor ID (IP address), which are conveyed to comparison information service; supply response data contains descriptor ID and are transmitted to comparison information service);
associating the information received by the processing devices or by the mobile device of the system with the respective requests of the mobile devices in an information collection device in order to determine the current status information of each request of each mobile device, carrying out the first association by way of the further pieces of information contained in the request information, if the request identification information required for a clear association and/or the identity identification information is not present (see [0085 and 0089] In step T9, the comparison information service compares 40 the requester 10 by means of the corresponding identifier ID assignable location response data and offer response data. In 
and transmitting the determined current status information of the respective request in the information collection device to the respective mobile device (see [0086] and [0089] transmits comparison information service in step T11 to requestor 10).
Re Claim 10: Paukner discloses wherein the information collection device in order to determine the first association of the request information received as information sources by the respective processing devices or by the mobile device in an intra-source association step is examined separate from one another and also examined together in an inter-source association step in order to determine the current status information of the request information by way of the results of the two association steps (see [0071 and [0072] in step S3, the offer provider generates location information. As a rule, these also include at least the previously mentioned offer provider identification number ID as well as a specific indication about where the offer provider is located, for example in the form of coordinates or the like. As a rule, the offer provider identification number does not permit any conclusion as to the specific geographic location, ie the coordinates of the offer provider, and can therefore be regarded as anonymizing location identifier. In step S4, the generated location information is sent to the location information service 20 transfer. This can be from different offer providers obtained location information build a location information database).
Re Claim 11: Paukner discloses wherein the information collection device, upon provision of the request identification information required for a clear association .
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
9. 	Claim 9 is rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Paukner (DE 102013017100) in view of Winkelstrater (DE 102012108117).
Re Claim 9: However, Paukner fails to disclose the following. Meanwhile, Winkelstrater discloses wherein the information collection device continuously processes the information received by the processing devices or by the mobile device in a time-delayed and parallel way in order to maintain updated the determined current status information according to the actual processing status of the processing of the request information in the processing devices in the information collection device (see [0001] discloses parallel data processing). From the teaching of Winkelstrater, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Paukner’s invention with Winkelstrater’s disclosure of parallel processing in order “… for a high-availability computer system… (see Winkelstrater Abstract).”
10. 	Claim 13 is rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Paukner (DE 102013017100) in view of Rietschel (WO 2017/072067).
Re Claim 13: However, Paukner fails to disclose the following. Meanwhile, Rietschel discloses wherein there is carried out using the system a payment transaction of the user of the system, wherein the first processing device is constituted by a point-of-sale terminal and the final processing device comprises a card server of a card provider or issuer, respectively (see page 11, line 32 to page 12, line 15 the app on the mobile device immediately after reading the information from the debit card this assignment is communicated to the coordination instance, 
11. 	Claim 12 is rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Paukner (DE 102013017100) in view of DeLuca (2008/0144880).
Re Claim 12: However, Paukner fails to disclose the following. Meanwhile, DeLuca discloses wherein using the system there is examined the access authorization of the user of the system to a building, wherein the first processing device comprises an RFID-Reader, the further processing device comprises a building administration server and/or a hazard server and the final processing device comprises an identification server (see [0032, 0043, 0047] discloses RFID). From the teaching of DeLuca, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Paukner’s invention with DeLuca’s disclosure of RFID in order “… to determine when or more additional objects have been converted from the object being monitored (see DeLuca Abstract).”
Conclusion
: (Intelex Technologies Announces Industry-Changing Mobile Platform at National Safety Council Congress and Expo ICT Monitor Worldwide, NPL) is found to be the most pertinent NPL prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      /DENNIS W RUHL/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687